DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 contains a period after the clause in section c iii and another period after the clause in section e.  Please remove one of the periods to make clear where the claims ends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,794,021. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: A retroreflective road stripe configured to be horizontally attached to a highway, said road stripe having a length parallel to the direction of traffic and a width perpendicular to the direction of traffic, said road stripe comprising the following (claim 1 of patent): 
a. A substantially transparent polymeric material having an upper surface exposed to the ambient environment and a lower surface facing said highway below (claim 1, section a of patent), 
b. Said upper surface including a plurality of linear light-turning prisms extending substantially across the width of said road stripe in a repeating pattern along the length of said road stripe, each of said light-turning prisms having three exposed faces (claim 1, section b of patent), 
	i. The first of said exposed faces is substantially vertical, facing oncoming traffic 
	ii. The second of said exposed faces is opposite said first face and inclined at substantially 45 degrees from horizontal, and having a horizontal length, L1 (claim 1, section b ii of patent) 
	iii. The third of said exposed faces is substantially horizontal connecting the tops of said first and second faces and having a horizontal length, L3 (claim 1, section b iii of patent)
c. Said lower surface including a plurality of cube-corner retroreflective prisms (claim 1, section c of patent), 
	i. Said cube-corner prisms each having a horizontal length, L2 (claim 1, section c i of patent); and
	iii. Said cube-corner retroreflective prisms being surrounded by air spaces below said prisms to enable total internal reflection by said prisms (claim 1, section c iii of patent).
While the patent only discloses “substantially vertical” to face oncoming traffic in section b, i but fails to disclose the angle approximately vertical, between 70 and 90 degrees from horizontal, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent only discloses “inclined at substantially 45 degrees relative to the horizontal” in section b, ii but fails to explicitly disclose “inclined at approximately 45 degrees, between 32 and 52 degrees from the horizontal”, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent discloses the cube-corner prism horizontal length, L2, being at least 83% smaller than the horizontal length L1, but fails to disclose being at least 66% smaller, the patent discloses an overlapping range.  One of ordinary skill in the art would recognize the effect of the size and the number of cube-corner prisms underneath the light-turning prisms to achieve a desired retroreflective brightness.  Sizing the cube-corner prisms is a matter of obvious design choice.
	Pertaining to the limitation in section d, the patent discloses an inequality with S greater than or equal to 3L2.  Since everything else in the inequality of the instant application is identical to the that of the patent, the patent having S greater than or equal to 3L2 covers S greater than or equal to 2L2 in the instant application and therefore obeys the inequality of the instant application.  Additionally, one of ordinary skill in the art would understand the trade-off of the spacing of the light-turning prisms to achieve a desired retroreflective brightness, and would be able to adjust the spacing to achieve the desired brightness.

	Claim 2: The retroreflective road stripe of Claim 1 comprising repeating pairs of said light-turning prisms facing in both directions of traffic (claim 2 of patent).

	Claim 3: The retroreflective road stripe of Claim 1 wherein said polymeric material is selected from acrylic, polycarbonate, urethane, silicone, fluoropolymer, polyester, and combinations thereof (claim 3 of patent).

	Claim 4: The retroreflective road stripe of Claim 1 wherein said light-turning prisms and said cube-corner prisms are formed into said polymeric material by a roll-to-roll embossing process of moldable polymer material proceeding between embossing rolls containing the reverse prismatic patterns to be embossed into said polymer film (claim 4 of patent).
	Claim 5: The retroreflective road stripe of Claim 1 wherein said road stripe further comprises taller shoulder structures proximate to the two long edges of said road stripe to mitigate traffic damage to said road stripe (claim 5 of patent).

	Claim 6: The retroreflective road stripe of Claim 1 wherein said road stripe further comprises compliant materials beneath said road stripe to mitigate traffic damage to said road stripe (claim 6 of patent).

	Claim 7: The retroreflective road stripe of Claim 1 wherein said road stripe further comprises an enclosed air gap beneath said retroreflective cube corner prisms to promote total internal reflection therefrom (claim 7 of patent).

	Claim 8: A retroreflective road stripe configured to be horizontally attached to a highway, said road stripe having a length parallel to the direction of traffic and a width perpendicular to the direction of traffic, said road stripe comprising the following (claim 8 of patent): 
	a. A substantially transparent polymeric material having an upper surface exposed to the ambient environment and a lower surface facing said highway below (claim 8 section a of patent), 
	b. Said upper surface including a plurality of linear light-turning prisms extending substantially across the width of said road stripe in a repeating pattern along the length of said road stripe, each of said light-turning prisms having three exposed faces (claim 8 section b of patent), 
		i. The first of said exposed faces is substantially vertical, facing oncoming traffic (claim 8 section b i of patent)
		ii. The second of said exposed faces is opposite said first face and inclined at substantially 45 degrees relative to horizontal, and having a horizontal length, L1 (claim 8 section b ii of patent)
		iii. The third of said exposed faces is substantially horizontal connecting the tops of said first and second faces and having a horizontal length, L3 (claim 8 section b iii of patent)
	c. Said lower surface including a plurality of cube-corner retroreflective prisms (claim 8 section c of patent), 
		i. Said cube-corner prisms having a horizontal length, L2 (claim 8 section c i of patent)
		 
		iii. Said cube-corner retroreflective prisms being surrounded by air spaces below said prisms to enable total internal reflection by said prisms (claim 8 section c iii of patent). 
	d. Said upper surface of said light-turning prisms accompanied with additional taller linear structural elements of height, Hmax, and horizontal length, L4, located nearby and parallel to said light-turning prisms on the opposite side of said light- turning prisms from said first vertical face which faces oncoming traffic (claim 8 section d of patent).
	While the patent only discloses “substantially vertical” to face oncoming traffic in section b, i but fails to disclose the angle between 70 and 90 degrees from horizontal, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent discloses “inclined at substantially 45 degrees relative to the horizontal” in section b, ii but fails to explicitly disclose “inclined at approximately 45 degrees, between 32 and 52 degrees from the horizontal”, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent discloses the cube-corner prism horizontal length, L2, being at least 83% smaller than the horizontal length L1, but fails to disclose being at least 66% smaller, the patent discloses an overlapping range.  One of ordinary skill in the art would recognize the effect of the size and the number of cube-corner prisms underneath the light-turning prisms to achieve a desired retroreflective brightness.  Sizing the cube-corner prisms is a matter of obvious design choice.
	Pertaining to the limitation in section e, the patent discloses an inequality with S greater than or equal to 3L2.  Since everything else in the inequality of the instant application is identical to the that of the patent, the patent having S greater than or equal to 3L2 covers S greater than or equal to 2L2 in the instant application and therefore obeys the inequality of the instant application.  Additionally, one of ordinary skill in the art would understand the trade-off of the spacing of the light-turning prisms to achieve a desired retroreflective brightness, and would be able to adjust the spacing to achieve the desired brightness.
	
	Claim 9: The retroreflective road stripe of Claim 8 comprising repeating pairs of said light-turning prisms facing in both directions of traffic (claim 9 of patent).

	Claim 10: The retroreflective road stripe of Claim 8 wherein said polymeric material is selected from acrylic, polycarbonate, urethane, silicone, fluoropolymer, polyester, and combinations thereof (claim 10 of patent).

	Claim 11: The retroreflective road stripe of Claim 8 wherein said light-turning prisms and said cube-corner prisms are formed into said polymeric material by a roll-to-roll embossing process of moldable polymer material proceeding between embossing rolls containing the reverse prismatic patterns to be embossed into said polymer film (claim 11 of patent).

	Claim 12: The retroreflective road stripe of Claim 8 wherein said road stripe further comprises taller shoulder structures proximate to the two long edges of said road stripe to mitigate traffic damage to said road stripe (claim 12 of patent).

	Claim 13: The retroreflective road stripe of Claim 8 wherein said road stripe further comprises compliant materials beneath said road stripe to mitigate traffic damage to said road stripe (claim 13 of patent).

	Claim 14: The retroreflective road stripe of Claim 8 wherein said road stripe further comprises an enclosed air gap beneath said retroreflective cube corner prisms to promote total internal reflection therefrom (claim 14 of patent).

	Claim 15: A retroreflective traffic safety stripe configured to be vertically attached to a highway barrier or guardrail proximate to and parallel to the edge of said highway, said traffic safety stripe having a length parallel to the direction of traffic and a width perpendicular to the said length, said traffic safety stripe comprising the following (claim 15 of patent): 
	a. A substantially transparent polymeric material having an upper surface exposed to the ambient environment and a lower surface facing said highway barrier beneath (claim 15 section a of patent), 
	b. Said upper surface including a plurality of linear light-turning prisms extending substantially across the width of said road stripe in a repeating pattern along the length of said road stripe, each of said light-turning prisms having three exposed faces, (claim 15 section b of patent)
	i. The first of said exposed faces is substantially vertical, facing oncoming traffic (claim 15 section b i of patent)
	ii. The second of said exposed faces is opposite said first face and inclined at approximately 45 degrees from horizontal, and having a horizontal length, L1 (claim 1, section b ii of patent) 
	iii. The third of said exposed faces is substantially horizontal connecting the tops of said first and second faces and having a horizontal length, L3 (claim 1, section b iii of patent)
c. Said lower surface including a plurality of cube-corner retroreflective prisms (claim 1, section c of patent), 
	i. Said cube-corner prisms each having a horizontal length, L2 (claim 1, section c i of patent); and
	iii. Said cube-corner retroreflective prisms being surrounded by air spaces below said prisms to enable total internal reflection by said prisms (claim 1, section c iii of patent).
While the patent only discloses “substantially vertical” to face oncoming traffic in section b, i but fails to disclose the angle approximately vertical between 70 and 90 degrees from horizontal, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent only discloses “inclined at substantially 45 degrees relative to the horizontal” in section b, ii but fails to explicitly disclose “inclined at approximately 45 degrees, between 32 and 52 degrees from the horizontal”, the word “substantially” in the patent makes obvious that there is a suitable range.  It is not a patentable distinction to discover the optimum range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the patent discloses the cube-corner prism horizontal length, L2, being at least 83% smaller than the horizontal length L1, but fails to disclose being at least 66% smaller, the patent discloses an overlapping range.  One of ordinary skill in the art would recognize the effect of the size and the number of cube-corner prisms underneath the light-turning prisms to achieve a desired retroreflective brightness.  Sizing the cube-corner prisms is a matter of obvious design choice.
	Pertaining to the limitation in section d, the patent discloses an inequality with S greater than or equal to 3L2.  Since everything else in the inequality of the instant application is identical to the that of the patent, the patent having S greater than or equal to 3L2 covers S greater than or equal to 2L2 in the instant application and therefore obeys the inequality of the instant application.  Additionally, one of ordinary skill in the art would understand the trade-off of the spacing of the light-turning prisms to achieve a desired retroreflective brightness, and would be able to adjust the spacing to achieve the desired brightness.

	Claim 16: The retroreflective traffic safety stripe of Claim 15 comprising repeating pairs of said light-turning prisms facing in both directions of traffic (claim 16 of patent).

	Claim 17: The retroreflective traffic safety stripe of Claim 15 wherein said polymeric material is selected from acrylic, polycarbonate, urethane, silicone, fluoropolymer, polyester, and combinations thereof (claim 17 of patent).

	Claim 18: The retroreflective traffic safety stripe of Claim 15 wherein said light-turning prisms and said cube-corner prisms are formed into said polymeric material by a roll-to-roll embossing process of moldable polymer material proceeding between embossing rolls containing the reverse prismatic patterns to be embossed into said polymer film (claim 18 of patent).

	Claim 19: The retroreflective road stripe of Claim 15 wherein said traffic safety stripe further comprises an enclosed air gap beneath said retroreflective cube corner prisms to promote total internal reflection therefrom (claim 19 of patent).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671